                Case 18-50421-KG       Doc 21     Filed 10/26/18    Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re                                            Chapter 11

 PATRIOT NATIONAL, INC., et al.,                  Case No. 18-10189 (KG)

                Reorganized Debtors.              (Jointly Administered)

 PETER KRAVITZ, AS LITIGATION
 TRUSTEE OF THE PNI LITIGATION
 TRUST,

                Plaintiff,
                                                  Adv. Proc. No. 18-50421 (KG)
 v.

 KASOWITZ BENSON TORRES LLP,

                Defendant.

                                NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Peter Kravitz, as Litigation Trustee of the PNI Litigation

Trust (“Trustee”), on behalf of the estates of Patriot National, Inc., substituted plaintiff

(“Plaintiff”) in the above-captioned proceeding, hereby appears through counsel, Kilpatrick

Stockton LLP (“Kilpatrick”) and Morris James LLP (“Morris James”). Kilpatrick and Morris

James hereby request that copies of all papers given or required to be given in this case and

copies of all papers served or required to be served, be given and served upon the Trustee and/or

Plaintiff through service upon Kilpatrick and Morris James, at the addresses, telephone numbers,

facsimile numbers, and electronic mail addresses set forth below.
              Case 18-50421-KG     Doc 21       Filed 10/26/18   Page 2 of 2



Dated: October 26, 2018          MORRIS JAMES LLP

                                 /s/ Carl N. Kunz, III
                                 Carl N. Kunz, III, Esq. (DE Bar No. 3201)
                                 Brenna A. Dolphin, Esq. (DE Bar No. 5604)
                                 500 Delaware Avenue, Suite 1500
                                 P.O. Box 2306
                                 Wilmington, DE 19801-1494
                                 Telephone: (302) 888-6800
                                 Facsimile: (302) 571-1750
                                 E-mail: ckunz@morrisjames.com
                                 E-mail: bdolphin@morrisjames.com

                                 -and-

                                 KILPATRICK TOWNSEND & STOCKTON LLP
                                 David M. Posner, Esq. (admitted pro hac vice)
                                 Gianfranco Finizio, Esq. (admitted pro hac vice)
                                 The Grace Building
                                 1114 Avenue of the Americas
                                 New York, New York 10036-7703
                                 Telephone: (212) 775-8700
                                 Facsimile: (212) 775-8800
                                 E-mail: dposner@kilpatricktownsend.com
                                 E-mail: gfinizio@kilpatricktownsend.com

                                 Counsel to the Litigation Trustee




                                            2
